Citation Nr: 0400809	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-06 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $4,610.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from June 1968 to April 1972.  

This appeal arises from a November 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office's (RO) 
Committee on Waivers and Compromises (Committee).  In this 
decision, the Committee denied the veteran's request for 
waiver of recovery of VA indebtedness due to overpayment of 
VA disability compensation in the amount of $4,610.80.

In written contentions received by VA in October 2002, the 
veteran appears to raise the issue of entitlement to an 
increased evaluation for his service-connected right wrist 
disability.  The Board of Veterans' Appeals (Board) finds 
this issue is not properly before it at the present time and 
that this matter is not inextricably intertwined with the 
issue on appeal.  Therefore, this matter is referred to the 
RO for the appropriate action.

As discussed below, the issue on appeal is being REMANDED to 
the RO via the Veterans Benefits Administration's Appeals 
Management Center (VBA AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The appellant has disputed the amount of the overpayment of 
his disability compensation.  That is, the veteran has argued 
in his substantive appeal of February 2003 that he was 
entitled to more compensation than paid during his period of 
incarceration.  In addition, he has claimed that his debt was 
not validly created as he had no control over the 
disbursement of his VA compensation payments, which were 
being confiscated by VA to repay indebtedness arising from a 
VA home loan guarantee.

As the veteran has challenged the validity of the 
indebtedness, further review of his waiver claim by the Board 
at this time must be deferred pending formal adjudication of 
this issue.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). A debtor may dispute the amount or existence of a 
debt, which is a right that may be exercised separately from 
a request for waiver or at the same time.  38 C.F.R. 
§ 1.911(c)(1) (2003); see also VAOPGCPREC 6-98.  On this 
point, the General Counsel stated the following in VAOPGCPREC 
6-98:

From our reading of the Schaper decision, 
we believe it is clear that, when a 
veteran both challenges the validity of 
the debt and requests waiver, the [RO] 
must fully review the file and any 
material the veteran submits, and make 
appropriate written findings with regard 
to the validity of the debt.  If the [RO] 
concludes that the debt is validly 
established, then the waiver request 
should be referred to the [Committee].  
Assuming the debt is not fully waived, 
the veteran must be advised of the 
decision on both issues; i.e., debt 
validity and waiver, and informed of his 
or her right to appeal.  If the veteran 
files a Notice of Disagreement, the 
Statement of the Case must fully discuss 
both the validity of the debt and the 
reasons for not waiving the debt.  If the 
veteran appeals both issues, the [Board] 
should fully consider and decide both 
questions.  If the [Board] upholds the 
[RO], the veteran may then seek judicial 
review of either or both issues.

Id. at paragraph 8.

The appellant should be provided the opportunity to add the 
validity issue to his appeal.  Since he may simultaneously 
request consideration of a validity challenge and waiver of 
recovery of the debt, the sequential approach to RO 
adjudication of these issues would appear to best advance the 
interests of the appellant, the RO and the Board.  See e.g., 
Harris v. Derwinski, 1 Vet. App. 180 (1991) and Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) (The Court of Appeals for 
Veterans Claims dismissed as premature appeals from Board 
decisions which addressed only those issues which had been 
considered by the agency of original jurisdiction.  In each 
case, the Court held that the Board's decision on the claim 
which had been appealed was not a final order subject to 
appeal because that claim was "inextricably intertwined" with 
another claim which was undecided and pending before VA).

It would also be useful to obtain more recent and updated 
information concerning the appellant's financial status.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Accordingly, the case is remanded for the following:

1.  Contact the veteran and request that 
he complete and submit a new Financial 
Status Report (VA Form 5655).  Any 
response or evidence received from this 
request must be associated with the 
claims file.

2.  Adjudicate the veteran's claim 
regarding the validity (creation) of his 
VA indebtedness in the amount of 
$4,610.80 due to overpayment of VA 
disability compensation.  The appellant 
and his representative should be informed 
of this decision and his appellate 
rights.  Also, provide an accounting to 
the appellant, explaining the amount of 
the overpayment and how it was 
calculated.  The appellant and 
representative should then be given the 
opportunity to respond thereto.  Only if 
the appellant submits a timely notice of 
disagreement, and after the issuance of a 
SOC, a timely substantive appeal (VA Form 
9), should this issue be referred back to 
the Board for appellate review.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the 
appellant's claim requesting waiver of 
recovery of the overpayment of disability 
compensation, with application of all 
appropriate laws and regulations.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
then issue a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations pertinent to the 
issue currently on appeal.  A reasonable 
period of time for a response from the 
veteran and his representative should be 
afforded after the issuance of the SSOC.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003). 


